Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        18-NOV-2021
                                                        10:46 AM
                                                        Dkt. 6 OGP

                           SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                IN RE MARGARET M. MAWSON, Petitioner.


                         ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN IN GOOD STANDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of the petition to resign from the

 practice of law in the State of Hawaiʻi, filed by attorney

 Margaret M. Mawson, pursuant to Rule 1.10 of the Rules of the

 Supreme Court of the State of Hawaiʻi (RSCH), but to retain the

 paper license as a memento, as authorized by RSCH Rule 1.10(b),

 and the affidavits submitted in support thereof, we conclude that

 Petitioner Mawson has fully complied with the requirements of

 RSCH Rule 1.10.   Therefore,

            IT IS HEREBY ORDERED that the petition to resign is

 granted.   Petitioner Mawson may retain the paper license as a

 memento.

            IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Mawson, attorney number 5159, from the roll of

attorneys of the State of Hawaiʻi, effective with the filing of

this order.

          DATED:   Honolulu, Hawaiʻi, November 18, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2